CARTER, C.J.,
concurring.
hi agree that the result reached by the majority is legally correct and required by La. R.S. 11:1, et seq. However, it is unfair that Mr. Toomy paid into a retirement system (LASERS) for many years and, upon retirement, is informed that he is not entitled to retirement benefits for those years.
I respectfully submit that the legislature could remedy this unfairness by amending La. R.S. 11:413. A determination of ineligibility under La. R.S. 11:413 should not come years after a party has made contributions to a system.